DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected in the Instant Application.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 10/16/2019 have been received and acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "short range” is a relative term which renders the claim indefinite.  The term "short range" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (only reference to the term, ¶ 0044, merely states “detecting a short range signal” as one of “various techniques” without further defining what that means), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term has been interpreted to include various signal and communications protocols known in the art for having "short range" applications, such as NFC, Bluetooth, WiFi, etc., however clarification or correction is required.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim recites: 
“a user of the mobile computing whether the user desires to initiate pickup…in response to receiving a reply to the notification that indicates;” 
which is a sentence fragment assumed to be the result of a typographical error.  Based on similar claims and the rest of applicant disclosure, the limitation is presently interpreted to read: 
a notification to a user of the mobile computing device that requests whether the user desires to initiate pickup of one or more items of an order and transmitting a request, by the mobile computing device, to initiate pickup of the item in response to receiving a reply to the notification that indicates the user desires to initiate pickup of the item,” 
and art has been applied accordingly.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claim 15, the language is drawn to a computer program which is neither executed by a computer, nor stored on a physical structure.  
Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving by a device an item is ready for pickup, in response determining by a mobile device if current location is in predefined zone, displaying a notification if in zone and sending a message to initiate pickup.
The limitation of determining a location and , as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user manually calculating the amount of use of each icon. 
Similarly, the limitation of ranking the icons based on the determined amount of use, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “ranking” in the context of this claim encompasses the user thinking that the most-used icons should be ranked higher than the least-used icons. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the ranking and determining steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-8, 10-11, 13-17, 19-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Rademaker (US 20140074743 A1) (IDS filed 10/16/19 line item 22) (hereinafter "Rademaker") in view of Dishneau (US 20120289254 A1) (IDS filed 10/16/19 line item 20) (hereinafter "Dishneau").
Claim 1: Rademaker teaches a method of a mobile computing device, comprising:
Receiving, by the mobile computing device, an indication that an item is ready for pickup (¶ 0021, "Conversely, the service-providing retailer may create an order within the system 200 that is pushed to the customer when the services have been completed and the product is ready for pickup."; ¶ 0016, “In some embodiments, the customer may interact with the system using a mobile device, which is also used by the system to track the location of the customer.”);
determining that the current location of the mobile computing device corresponds to a predefined pickup zone (¶ 0078 teaches tracking and comparing customer's position with designated pickup location, wherein pickup may be initiated if customer is at the pickup location, ¶ 0028 teaches customer identity and location may be determined through cellular positioning data from the user's mobile device);
Rademaker does not explicitly disclose in response to determining that the current location of the mobile computing device corresponds to a predefined pickup zone, generating and presenting, by the mobile computing device, a notification to a user of the mobile computing device that requests whether the user desires to initiate pickup and transmitting a request, by the mobile computing device, to initiate pickup of the item in response to receiving a reply to the notification that indicates the user desires to initiate pickup of the item.
Rademaker (¶ 0145) does teach allowing the user to indicate intent to initiate pickup generally.  Dishneau teaches a proximity-based task notification system wherein upon user teaches interface component to indicating task completion, ¶ 0040 teaches completion of a task).  
One of ordinary skill in the art would find it obvious to modify the disclosure of Rademaker to include in response to determining that the current location of the mobile computing device corresponds to a predefined pickup zone, generating and presenting, by the mobile computing device, a notification to a user of the mobile computing device that requests whether the user desires to initiate pickup and transmitting a request, by the mobile computing device, to initiate pickup of the item in response to receiving a reply to the notification that indicates the user desires to initiate pickup of the item, as taught by Dishneau, so as to allow for more flexible reminders to a user to complete a task that involves travelling to a location (Abstract, “By notifying a user of an entity at which the user can perform a task when that entity is near to the user, the techniques enable the user to decide, at a time and location likely convenient to the user, whether or not to perform the task now at the entity or wait until a later occasion.”).
Claim 3: Rademaker in view of Dishneau teaches claim 1 as noted above.  Rademaker further teaches receiving content targeted to a customer associated with the item for pickup in response to said requesting pickup and presenting the targeted content via the mobile computing device (Rademaker ¶ 0033 teaches sending and displaying targeted advertisements to a customer’s mobile device en route to a pickup location based on the customer's predicted path to the pickup location).

Claim 4: Rademaker in view of Dishneau teaches claim 1 as noted above.  Rademaker further teaches receiving pickup instructions in response to said requesting pickup presenting the instructions via the mobile computing device (Rademaker ¶ 0036 teaches providing customers through the interface on their mobile device instructions for reaching the designated pickup location).
Claim 6: Rademaker in view of Dishneau teaches claim 1 as noted above.  Rademaker further teaches monitoring, with the mobile computing device (Rademaker ¶ 0016), a global location of the mobile computing device (Rademaker ¶ 0028 teaches utilizing GPS and other global mapping software to track customer location through their mobile device); and
Comparing, with the mobile computing device (Rademaker ¶ 0016), the global location of the mobile computing device to the defined pickup zone for the store (Rademaker ¶ 0078 teaches using customer location tracking to determine if customer has arrived at pickup location).

Claim 7: Rademaker in view of Dishneau teaches claim 1 as noted above.  Rademaker further teaches receiving, by the mobile computing device, a short range signal from the store (Rademaker ¶ 0024 teaches consumer device communicating to retailer through a pickup management system to, among other things, track customer location and guide customer to pickup location, the customer receiving directions from the retailer through their mobile computing device; ¶ 0107, “The network interface 810 may also include a wireless network interface configured to communicate via one or more wireless communication protocols, such as WiFi, 2G, 3G, LTE, WiMAX, Bluetooth, and/or the like” where Bluetooth transmits short-range signals); and
using customer location tracking to determine if customer has arrived at pickup location, ¶ 0028 teaches location tracking may be performed through cellular positioning data from the user's mobile device, hence detection occurring by the mobile computing device, ¶ 0107).
Claim 8: Rademaker teaches a computer readable storage device comprising a plurality of instructions, that in response to being executed, cause a mobile computing device to:
determine, in response to receiving an indication that an item is ready for pickup (¶ 0021), whether a current location of the mobile computing device corresponds to a predefined pickup zone (¶ 0078). 
Rademaker does not explicitly teach in response to detecting that the mobile computing device corresponds to the predefined pickup zone, generating and presenting a notification to a user of the mobile device that requests whether the user desires to initiate pickup of the item and request pickup of the item in response to a reply to the notification that indicates the user desires to initiate pickup.  
Rademaker (¶ 0145) does teach allowing the user to indicate intent to initiate pickup generally.  Dishneau teaches a proximity-based task notification system wherein upon user entering proximity to which a recorded task may be completed, the user is presented with a notification (¶ 0035) which they may ignore, modify/cancel (¶ 0038), or signal completion or intent to complete (¶ 0037 referring to FIG. 5 item 516, teaches interface component to indicating task completion, ¶ 0040 teaches completion of a task).  
By notifying a user of an entity at which the user can perform a task when that entity is near to the user, the techniques enable the user to decide, at a time and location likely convenient to the user, whether or not to perform the task now at the entity or wait until a later occasion.”).

Claim 10: Rademaker in view of Dishneau teaches claim 8 as noted above.  Rademaker further teaches presenting content targeted to a customer associated with the item for pickup and received in response to requesting pickup (Rademaker ¶ 0033 teaches sending and displaying targeted advertisements to a customer’s mobile device en route to a pickup location based on the customer's predicted path to the pickup location).

Claim 11: Rademaker in view of Dishneau teaches claim 8 as noted above.  Rademaker further teaches presenting pickup instructions received in response to requesting pickup (Rademaker ¶ 0036 teaches providing customers through the interface on their mobile device instructions for reaching the designated pickup location).

Claim 13: Rademaker in view of Dishneau teaches claim 8 as noted above.  Rademaker further teaches monitoring a global location of the mobile computing device, and compare the global location to the defined pickup zone for the store (Rademaker ¶ 0028 teaches utilizing GPS and other global mapping software to track customer location through their mobile device, ¶ 0078 teaches using customer location tracking to determine if customer has arrived at pickup location).

Claim 14: Rademaker in view of Dishneau teaches claim 8 as noted above.  Rademaker further teaches the mobile computing device determining whether a current location of the mobile computing device corresponds to a the predefined pickup zone for the store based on whether a short range signal associated with the predefined pickup zone is received ( Rademaker ¶ 0024 teaches consumer device communicating to retailer through a pickup management system to, among other things, track customer location and guide customer to pickup location, ¶ 0078 teaches using customer location tracking to determine if customer has arrived at pickup location; ¶ 0107).
Claim 15: Rademaker teaches a system, comprising:
a mobile computing device determining that a current location of the mobile computing device corresponds to a predefined pickup zone (¶ 0078).
a merchandise pickup system for a store configured to instruct an associate of the store to the gather one or more items for the order (¶ 0047 teaches an order queue management system that allows associates to prepare orders for pickup), notify the mobile computing device that the order is ready for pickup (¶ 0021), and instruct an associate to deliver the one or more items 
Rademaker does not explicitly disclose requesting, in response to the mobile computing device determining that a current location of the mobile computing device corresponds to a predefined pickup zone, generating and presenting, by the mobile computing device, a notification to a user of the mobile computing device that requests whether the user desires to initiate pickup of one or more items of an order and transmitting a request, by the mobile computing device, to initiate pickup of the item in response to receiving a reply to the notification that indicates the user desires to initiate pickup of the item (see 112 rejection).  
Rademaker (¶ 0145) does teach allowing the user to indicate intent to initiate pickup generally.  Dishneau teaches a proximity-based task notification system wherein upon user entering proximity to which a recorded task may be completed, the user is presented with a notification (¶ 0035) which they may ignore, modify/cancel (¶ 0038), or signal completion or intent to complete (¶ 0037 referring to FIG. 5 item 516, teaches interface component to indicating task completion, ¶ 0040 teaches completion of a task).  
One of ordinary skill in the art would find it obvious to modify the disclosure of Rademaker to include in response to determining that the current location of the mobile computing device corresponds to a predefined pickup zone, generating and presenting, by the mobile computing device, a notification to a user of the mobile computing device that requests whether the user desires to initiate pickup and transmitting a request, by the mobile computing device, to initiate pickup of the item in response to receiving a reply to the notification that indicates the user desires to initiate pickup of the item, as taught by Dishneau, so as to allow for more flexible reminders to a user to complete a task that involves travelling to a location By notifying a user of an entity at which the user can perform a task when that entity is near to the user, the techniques enable the user to decide, at a time and location likely convenient to the user, whether or not to perform the task now at the entity or wait until a later occasion.”).
Claim 16: Rademaker in view of Dishneau teaches claim 15 as noted above.  Rademaker further teaches notifying the merchandise pickup system of the order in response to receiving a request to initiate pickup pickup of one or more items from the store (Rademaker ¶ 0018 teaches customer initiating pickup request orders with shops, wherein the retail systems are notified with the orders and track customer location to predictively prepare the customer's order for pickup).

Claim 17: Rademaker in view of Dishneau teaches claim 16 as noted above.  Rademaker further teaches the e-commerce system is further configured to obtain vehicle information that describes a vehicle to be used to pickup the one or more items (Rademaker ¶ 0042 teaches maintaining a customer database that includes vehicle description, examiner notes obtaining vehicle description is inherent in having said description stored); and the merchandise pickup system is configured to instruct the associate to deliver the one or more items to the described vehicle (Rademaker ¶ 0080).  
Claim 19: Rademaker in view of Dishneau teaches claim 15 as noted above.  Rademaker further teaches providing the application of the mobile computing device with content targeted to a customer associated with the order in response to receiving the request from the mobile computing device (Rademaker ¶ 0033 teaches sending and displaying targeted advertisements to a customer’s mobile device en route to a pickup location based on the customer's predicted path to the pickup location).
Claim 20: Rademaker in view of Dishneau teaches claim 15 as noted above.  Rademaker further teaches providing the application of the mobile computing device with pickup instructions in response to receiving the request from the mobile computing device (Rademaker  ¶ 0036 teaches providing customers through the interface on their mobile device instructions for reaching the designated pickup location).


Claims 2, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rademaker (US 20140074743 A1) ("Rademaker") further in view of Dishneau  (US 20120289254 A1) ("Dishneau") and further in view of  ng (IDS filed 10/16/19) (http://web.archive.org/web/20110726025732/http://www.iphoneincanada.ca/reviews/pizza-pizza-iphone-app-brings-ordering-right-on-your-phone/) (hereinafter referred to as “Pizza”)
Claim 2: Rademaker in view of Dishneau teaches claim 1 as noted above.  Rademaker further teaches initiating a timer(¶ 0088-0089 referring to FIG. 6 teaches displaying a timer on the user’s mobile device showing a timer depicting anticipated time to arriving at the pickup location), but does not teach that the timer reflects an elapse of time since initiating a pickup.  However, Pizza discloses a mobile application where users can track timing on their pizza orders through a countdown timer, which given a fixed time limit of 40 minutes, reflects the elapsed time that has passed since placement of the order (note 1).  
One of ordinary skill in the art at the time of invention would find it obvious to modify the combination to include initiating a timer that reflects an elapse of time since initiating pickup track the time guarantee on your order with a count-down timer; Pizza Pizza provides a 40 min or free delivery guarantee").
Claim 9 is rejected on the same basis as claim 2.

Claims 5, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rademaker (US 20140074743 A1) ("Rademaker") in view of Dishneau  (US 20120289254 A1) ("Dishneau"), further in view of gg1 (IDS filed 10/16/19)  (http://web.archive.org/web/20110319005548/http://www.xappsoftware.com/wordpress/2011/03/05/disable-standby-or-sleeping-mode-while-running-your-application/) (hereinafter referred to as “gg1”).
Claim 5: Rademaker in view of Dishneau teaches claim 1 as noted above.  Rademaker further teaches receiving an order confirmation for the item (¶ 0021).  Dishneau (¶ 0036) teaches providing driving directions to reach the specific task location.  The combination does not explicitly teach altering one or more power management features of the mobile computing device in response to receiving said confirmation.  However, gg1 teaches that while normally mobile devices enter sleep or standby mode to conserve battery life, the modes may be disabled programmatically for use with applications such as mapping applications that require maintaining the active status of the phone with intermittent user input.  
One of ordinary skill in the art would find it obvious to modify the combination to include altering one or more power management features of the mobile computing device in response to receiving said confirmation, as taught by gg1, so as to allow for the application to In normal activities when you don't use your iPhone for a while it goes to sleep and then it goes in the standby mode to avoid the draining of the batteries.  Sometimes you could have the need to take your iphone up without stimulating it.”). 
Claim 12 is rejected on the same basis as claim 5
Claim 18 is rejected on the same basis as claim 5


Conclusion
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ATTA KHAN/
Examiner, Art Unit 2449